DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamoto et al. (US 2014/0349124) as evidenced by ChemicalBook (Rosin, 2017).
Shimamoto et al. disclose an interlayer film comprising a first layer and a second layer, wherein the first layer comprises a polyvinyl acetal resin, a plasticizer, and a tackifier (reads on damping agent) such as a rosin resin in an amount of 10 to 500 parts by weight per 100 parts by weight of the polyvinyl acetal resin, and the maximum value of tan δ at a peak temperature is 1.25 or higher (claims 1 and 8, [0091], [0096]).  ChemicalBook discloses that the molecular formula for rosin is C19H29COOH (molecular weight is 302).
Claim 4 is an inherent property based on substantially the same components in the composition.
The limitations of claims 9-12 can be found in Shimamoto et al. at claim 8 and [0129]-[0134], where it discloses the rosin resin and modified rosin.
Claim 13 is an inherent property based on substantially the same compound.
The limitations of claim 14 can be found in Shimamoto et al. at claim 1, where it discloses the second layer disposed on the first surface of the first layer.
The limitations of claim 15 can be found in Shimamoto et al. at claims 1 and 8, [0008], [0091], [0096], where it discloses the first layer comprises a polyvinyl acetal resin, and a tackifier (reads on damping agent) such as a rosin resin in an amount of 10 to 500 parts by weight per 100 parts by weight of the polyvinyl acetal resin, and the maximum value of tan δ at a peak temperature is 1.25 or higher, for insulating the sounds (reads on damping resin).  ChemicalBook discloses that the molecular formula for rosin is C19H29COOH (molecular weight is 302).

5.	Claims 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chifei et al. (US Patent 6,265,475).
Chifei et al. disclose a high damping material composition comprising a polymer such as ethylene-acrylic copolymer (formula (3)) 

    PNG
    media_image1.png
    91
    349
    media_image1.png
    Greyscale


The limitations of claim 16 can be found in Chifei et al. at claims 1 and 2, Examples 31a and 32a in Table 5, where it discloses the damping material composition comprising a polymer such as ethylene-acrylic copolymer (formula (3)) and a damping property imparting agent having a molecular weight of 500 to 2000 in an amount of 10 to 300 parts by weight based on 100 parts of the polymer, and the value of tan δ are 3.17 and 3.27 (claims 1 and 2, Examples 31a and 32a in Table 5).  The ethylene-acrylic copolymer is a block copolymer based on the structure, thus, would possess two or more tan δ peak temperatures.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2 and 5-7 are rejected under 35 U.S.C. 103(a) as obvious over Shimamoto et al. (US 2014/0349124) as evidenced by ChemicalBook (Rosin, 2017) as applied to claims 1, 4 and 9-15, in view of Chifei et al. (US Patent 6,265,475).
Shimamoto et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Shimamoto et al. is silent on the specific thermoplastic resin.
The disclosure of Chifei et al. is adequately set forth in paragraph 5 and is incorporated herein by reference.  Chifei et al. disclose the high damping material composition comprising ethylene-acrylic copolymer (formula (3)) which is a block copolymer, thus, would possess two or more tan δ peak temperatures; the repeating units n, m, and l are natural numbers and the ethylene block is the soft segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this acrylic thermoplastic resin as an insulation layer material.
Allowable Subject Matter
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific thermoplastic resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762